U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-------------------------------------------------------------- ---- X
                                                                                                                                   0 4/ 2 8/ 2 0 2 1
A. S., a mi n o r c hil d b y a n d t h r o u g h P a r e nt a n d
G u a r di a n R a c h el R os e n b a u m,

                                                         Pl ai ntiff,
                                                                                                         1 9 -C V -1 1 5 6 6 (J P C ) (S N)
                                 -a g ai nst -
                                                                                                                      O R DE R
T H E U NI O N O F O R T H O D O X J E WI S H
C O N G R E G A TI O N S O F A M E RI C A, I N C., et al. ,

                                                         D ef e n d a nts.

--------------------------------------------------------------- --- X

S A R A H N E T B U R N , U nit e d S t at es M a gist r at e J u d g e :

           O n T u es d a y, A pril 2 7, 2 0 2 1, t h e H o n or a bl e J o h n P. Cr o n a n assi g n e d t his m att er t o m y

d o c k et f or s ettl e m e nt. I n li g ht of t h e C o urt ’s b us y c al e n d ar, s ettl e m e nt c o nf er e n c es m ust

g e n er all y b e sc h e d ul e d at l e ast si x t o ei g ht w e e ks in a d v a n c e . T h e C o urt w ill li k el y b e u n a bl e t o

a c c o m m o d at e last- mi n ut e re q u ests f or s ettl e m e nt c o nf er e n c es, a n d t h e p a rti es sh o ul d n ot

a nti ci p at e th at liti g ati o n d e a dli n es w ill b e a dj o ur n e d i n r es p o ns e to l at e r eq u ests f or s ettl e m e nt

c o nf er e n c es . B y W e d n es d a y, M a y 5, 2 0 2 1, t h e p a rti es a r e di r e ct e d t o c o nt a ct C o urt r o o m D e p ut y

R a c h el S l us h er b y e m ail a t R a c h el _ Sl us h er @ n ys d. us c o urts. g o v wit h t hr e e ( 3) m ut u all y

c o n v e ni e nt d a t es, t o s c h e d ul e a settl e m e nt c o nf er e n c e f or a ti m e w h e n t h e y b eli e v e it w o ul d b e

pr o d u cti v e.

           T h e p a rti es sh o ul d ass u m e th at th e settl e m e nt c o nf er e n c e w ill b e c o n d u ct e d b y t el e p h o n e

usi n g a pl atf or m th at will all o w th e C o urt t o h ol d c o nfi d e nti al c o n v ers ati o ns w ith c o u ns el a n d t h e

p art y r e pr es e nt ati v e(s) f or e a c h si d e.

S O O R D E R E D.

D A T E D:            A pril 2 8, 2 0 2 1
                      N e w Y or k, N e w Y or k
